Title: John Adams to Charles Adams, 13 April 1797
From: Adams, John
To: Adams, Charles


        
          Sir
          Philadelphia apl: 13th 1797—
        
        I have this day been obliged to take a serious and painful measure in the removal of the Collector of Newyork, and I wish you to give me your opinion concerning a successor— The office is important and lucrative, Walker has been named to me. What think you of him?
        I must and will have a good Federalist, one who will not prostitute his office, to a Foreign faction, or a domestic one,—
        I am &ca
        
          John Adams—
        
      